CUTRER, Judge.
MOTION TO DISMISS
Ex proprio motu we issued a show cause order questioning this court’s jurisdiction because the appeal from the trial court’s denial of a preliminary injunction was not perfected within fifteen days as required by LSA-C.C.P. art. 3612.
We dismiss the appeal.
The trial court judgment denying the preliminary injunction was signed December 13, 1977. Notice of Judgment, though not required since the matter had not been taken under advisement, was mailed to the defendant the same day. On December 19, 1977, the defendant was granted a devolu-tive appeal conditioned on furnishing a $250 bond. The appeal bond was filed December 29, 1977.
An appeal from an order or judgment relating to a preliminary injunction must be taken and a bond furnished within fifteen days from the date of the order or judgment. LSA-C.C.P. art. 3612.
The defendant has answered the rule, admitting that his bond was filed a day late, but pleading that “The court, in the administration of justice, should in every case, decide the issue on the merits and not deny a party, on mere, minute. technicalities, especially when they are not prejudicial in nature to the appellees’ position.” We disagree with that position. When the appeal bond is not timely filed, this court is without jurisdiction. Eyraud v. Com. on Alcoholic Beverage Control, 282 So.2d 578 (La.App. 1st Cir. 1973); State v. Robouche, 332 So.2d 600 (La.App. 3rd Cir. 1976).
The appeal is dismissed at appellant’s cost.

APPEAL DISMISSED.